Name: Commission Regulation (EEC) No 873/92 of 7 April 1992 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 92 Official Journal of the European Communities No L 93/5 COMMISSION REGULATION (EEC) No 873/92 of 7 April 1992 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund exported is 100 000 tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 3 April 1992 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EEC) No 387/92 (4), provides where this paragraph is specifically referred to when an export refund is fixed, for an interval of these working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if . applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 3 April 1992 relate to 935 000 tonnes and the maximum quantity which may be HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 4 April 1992 for durum wheat meal falling within CN code 1103 11 10, submitted on 3 April 1992, shall be accepted for the tonnages indicated therein multiplied by a coeffi ­ cient of 0,11 . Requests that are not conveyed to the Commission before 4 April 1992 shall be refused. Article 2 This Regulation shall enter into force on 8 April 1992. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 7 April 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 94, 7. 4. 1989, p. 13. (4) OJ No L 36, 13. 2. 1992, p. 15.